*657There are no factual allegations contained in the third and fourth causes of action to the effect that the defendants induced the employees to breach employment contracts. We may not assume that the employment relationships were other than at will and, in our opinion, mere inducement to an employee at will to discontinue such employment is not actionable, at least unless the purpose of the actor was solely to produce damage, or unless the means employed were dishonest or unfair. (Biber Bros. News Co. v. New York Evening Post, 144 Misc. 405; cf. Beardsley v. Kilmer, 236 N. Y. 80; see, also, Restatement, Torts, §§ 766-768.) The fifth and sixth causes of action contain no factual allegations to support the various conclusions therein stated, which pertain generally to the claims of unfair competition and use of trade secrets. Carswell, Johnston, Sneed and Wenzel, JJ., concur; Nolan, P. J., concurs in the modification as to the fifth and sixth causes of action, but as to the third and fourth causes of action he dissents and votes to affirm on the ground that, as a matter of pleading, such causes of action are sufficient.